Citation Nr: 0126147	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total evaluation for hospital 
treatment in excess of 21 days for a service-connected 
medical condition from September 2, 1997, to November 3, 
1997, under 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The Board remanded the case in 
February 2001 to schedule the veteran for a personal hearing 
before a member of the Board at the RO.   The hearing was 
scheduled for May 10, 2001, but the record shows that the 
veteran failed to report, and he did not file a motion 
showing good cause for his failure to report.  This is 
construed as the veteran's withdrawal of his request for a 
hearing before a member of the Board.

The record contains a February 2001 statement from the 
veteran's VA clinical psychologist, which was submitted by 
the veteran's representative in March 2001.  This document 
was recently associated with the veteran's files and has not 
been reviewed by the RO.  A handwritten note on the document, 
however, indicates that a "waiver [of the veteran's right to 
have this evidence initially reviewed at the RO level] will 
be completed at [the Travel Board] hearing."  Since the 
Travel Board hearing was not held, the waiver was not 
produced.  However, the veteran has not been prejudiced by 
the Board's decision not to remand this case once again, as 
the benefit sought by the veteran on appeal is being granted 
in this decision.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The evidence in favor of the veteran's contentions of 
record to the effect that the VA medical treatment he 
received from September 2, 1997, to November 3, 1997, was for 
a service-connected disability, is at least in equipoise with 
any evidence to the contrary. 


CONCLUSION OF LAW

The criteria for a temporary total evaluation for hospital 
treatment in excess of 21 days for a service-connected 
medical condition from September 2, 1997, to November 3, 
1997, under 38 C.F.R. § 4.29, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.29 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In an August 1997 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
effective from November 1996.  The PTSD was rated as 10 
percent disabling.  Additionally, a temporary total (100 
percent) rating was assigned between January 27, 1997, and 
April 1, 1997, based on VA hospitalization for a service-
connected disability exceeding 21 days (hereinafter, 
"Paragraph 29 benefits").  38 C.F.R. § 4.29 (2001).

In July 1998, the RO granted a 30 percent rating for the 
veteran's PTSD, effective from December 1997, as well as 
Paragraph 29 benefits between November 4 and November 30, 
1997.  The veteran appealed this decision, explaining that he 
believed that the Paragraph 29 benefits should have been 
granted from September 2, 1997, because the three essentially 
uninterrupted VA admissions he had during that timeframe were 
all due to his service-connected PTSD.  He specifically 
stated, in his Notice of Disagreement, that "I contend I was 
not paid because I was mistakenly placed on the Alzheimer's 
unit instead of the proper PTSD ward providing the basis for 
the nonpayment."

A review of VA medical records produced in September 1997 
reveals that the veteran was admitted for the treatment of 
diverticulitis, a nonservice-connected disability, on 
September 2, 1997, with a medical history that included 
diagnoses of PTSD, an old cerebrovascular accident, and 
depression.  It is noted that the course of the veteran's 
treatment for this nonservice-connected medical condition was 
extraordinarily prolonged by the fact that the veteran was 
not cooperative due to his being confused and disoriented, 
sometimes needing to be restrained due to his irrational 
conduct.  Initially, Alzheimer's disease was the impression, 
although it was always noted that the veteran also had a 
history of PTSD.  By mid-September, the veteran was 
transferred to another unit in the same VA hospital, for 
"continued rehabilitation," still in a state of confusion 
and weakness.  It was noted at that time that the veteran was 
"a case of PTSD" and that "he may need [community nursing 
home] placement if he is unable to improve further ... ."  By 
the end of the month, the veteran was scheduled for 
admittance to the Alzheimer's unit of a private community 
nursing home under a three-month VA contract, due to his 
still unexplained sudden dementia, and associated state of 
confusion and disorientation.  He was discharged to the 
private nursing home on October 2, 1997.

On November 4, 1997, the veteran was transferred from the 
private community nursing home to the nursing home care unit 
of the Alexandria, Louisiana, VA Medical Center.  On 
admission, there were still symptoms of confusion, and an 
unsteady gait, and the impression was early-onset dementia.  
It was noted that his confusion had cleared over the past 
several weeks and several of his medications had been 
discontinued.  As of November 24, the veteran was noted to be 
alert and oriented, and responded appropriately to all 
questions asked.  It was noted on the following day that 
"[i]t is likely [that] his mental confusion last month was 
due to over-medication, as he is no longer confused or 
disoriented, or showing any signs of dementia."  On the 
discharge summary dated November 26, 1997, only PTSD was 
listed as a mental disorder manifested in the veteran, and it 
was noted that "over the last several weeks, his confusion 
has cleared, and he is fully ambulatory."

An April 1998 psychological examination concluded that the 
veteran's psychological disturbance was related to chronic 
medical problems, recent hospitalization and "problems with 
medications".  It was noted that the veteran hinted at the 
propensity to unilaterally forego compliance with his 
medication regimen.  Given his history and reported symptoms 
over the past year, further medical evaluation was 
recommended to address the confounding factor of "medication 
mediated CNS-side effects".  

According to a July 1998 VA outpatient medical record, the 
veteran had a confusing history regarding his mental status, 
with a questionable diagnosis of Alzheimer's disease.

In a December 1998 statement, the veteran's VA clinical 
psychologist listed PTSD and schizoaffective disorder as the 
veteran's mental diagnoses.

In an August 1998 VA neurological disorders examination 
report, the examining physician addressed an RO's question 
regarding the propriety of the Alzheimer's diagnosis rendered 
in 1997.  He opined that, considering the veteran's history 
of a cerebrovascular accident in the past and his MRI 
findings, "in my opinion, Alzheimer's disease is less 
likely."

At a May 2000 RO hearing, the veteran stated that he was 
first admitted in September 1997, with confusion and 
disorientation, that he was then transferred temporarily to a 
private nursing home in October 1997, and that he was then 
returned to the VA medical center the following month, when 
there was finally space for him in the Alzheimer's ward.  He 
also indicated that a VA physician told him when he was 
finally discharged in November 1997 that he had hurt the 
veteran with the medications he had prescribed him.

In a September 2000 statement, the veteran's VA clinical 
psychologist asserted that, beginning "a couple of months" 
prior to September 1997, he noted the veteran to be less 
responsive, less active in the group mental health sessions, 
and less aware of his surroundings.  As of September 8, 1997, 
he had given his professional opinion that the veteran was 
unable to make decisions concerning his health care at the 
time, and the veteran was thought to have Alzheimer's.  The 
veteran was not fully oriented on that date, and asked 
repeatedly about his location, which led the psychologist to 
conclude "that he was still not lucid at that point."  A 
short time later, the veteran was admitted to a VA nursing 
home, and then to a community nursing home.  The psychologist 
said that he did not expect to see the veteran again.  He 
then stated the following:

I was very surprised several months later 
when he returned to the group and he was 
lucid.  I'm still not sure what happened 
with this Veteran, and what I must 
consider [a] remarkable comeback.  He 
tells me another doctor told him the 
delirium was probably caused by a 
medication problem.

Currently [the veteran] continues to have 
problems with his PTSD symptoms ... . 

In the February 2001 statement referred to earlier in this 
decision, the above VA clinical psychologist added the 
following to his prior statements:

... [The veteran] has contended that his 
dementia ... was caused by a medication 
side effect.  In my review of his 
progress notes and discharge notes ... I 
note that the attending physician at the 
time considered his medications from [the 
VA Mental Health Clinic] to have 
possib[ly] made some difference in his 
situation.

At the time of his intake into the 
hospital [on September 2, 1997,] he was 
taking both Risperidon[e] and Sertraline 
from the [VA Mental Health Clinic].  When 
he was seen ... on [August 22, 1997,] he 
was thought to have Neuroleptic-induced 
Tardive Dyskinesia.  Also when he was 
transferred from the hospital to long-
term nursing care unit the physician 
noted the possibility of a medication-
induced dementia.

When I researched the medications 
[S]ertraline and [R]isperidone ... I 
note[d] that confusion and delirium are 
considered possible side effects.  I 
think it is at least within the realm of 
possibility that the psychotropic 
medications given for his PTSD may have 
contributed ... to his difficulty with 
confusion and orientation.

Initial VCAA considerations

During the pendency of the current appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001), was enacted.  This new statute 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Regulations implementing the VCAA are now published at the 
Federal Register, 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The RO has not yet had the opportunity of applying the VCAA 
law and regulation to this case.  However, the veteran has 
not been prejudiced by the Board's consideration of his claim 
for Paragraph 29 benefits, pursuant to this new legislation 
and its implementing regulations in the first instance, 
because VA has already met all notice and duty to assist 
obligations to the veteran under the new law, to include as 
delineated under the newly-promulgated implementing 
regulations.  In essence, the veteran in this case has been 
notified of the laws and regulations pertaining to claims for 
Paragraph 29 benefits, and has been advised of the evidence 
that has been considered in connection with his appeal, and 
of the evidence potentially probative throughout the 
procedural course of his claims process.  He has been given 
the opportunity to provide testimony before a hearing 
officer, and VA has thereafter acted diligently in complying 
with his expressed wish to have a hearing before a member of 
the Board, and has associated with the claims files medical 
evidence that is pertinent to the matter on appeal.  In this 
regard, it is noted that, while records reflecting the 
veteran's October 1997 admission to a private community 
nursing home have not been associated with the claims files, 
the favorable outcome of this review on appeal renders 
unnecessary a remand to secure that particular evidence.

Accordingly, the Board initially finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the issue of entitlement to a 
temporary total evaluation for hospital treatment in excess 
of 21 days for a service-connected medical condition from 
September 2, 1997, to November 3, 1997, have been made by the 
agency of original jurisdiction.

Legal analysis

VA law authorizes the Secretary to adopt and apply a schedule 
for rating disabilities; the rating is to be based, as far as 
practicable, upon the average impairments of earning capacity 
resulting from such injuries in civil occupations.  See 
38 U.S.C.A. § 1155 (West 1991).

Section 4.29 of VA regulations provides in pertinent part,

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability has required hospital 
treatment in a Department of Veterans 
Affairs or an approved hospital for a 
period in excess of 21 days or hospital 
observation at Department of Veterans 
Affairs expense for a service-connected 
disability for a period in excess of 21 
days.

38 C.F.R. § 4.29 (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).

As shown above, the veteran was awarded Paragraph 29 benefits 
by the RO for his November 1997 admission.  This admission 
was preceded by two consecutive one-month admissions, the 
first at a VA medical facility, and the second at a VA-
approved medical facility.  Both admissions were essentially 
needed to provide the veteran with mental health treatment 
related to his unexplained sudden-onset dementia, and 
associated symptoms that included disorientation, confusion, 
and basically irrational behavior.  The RO has based its 
denial of Paragraph 29 benefits for these two admissions on 
its determination that the earlier admissions were not for 
treatment of a service-connected disability, but for 
treatment of a nonservice-connected Alzheimer's disease.  
However, as noted from the above evidence, the diagnosis of 
Alzheimer's disease was never firmly established; in fact, it 
was eventually discarded.  More importantly, the veteran's VA 
clinical psychologist has expressed his informed opinion that 
the psychotropic medications that VA prescribed to the 
veteran for his PTSD may have contributed to his symptoms of 
confusion and disorientation.  This suggestion was also 
vocalized by the April 1998 examiner.  The hospital records 
from November 1997 suggest that the veteran showed 
improvement after some medications were discontinued.  The 
record as a whole suggests that medication for PTSD may have 
been the cause or significant contributing factor to the 
confusion and disorientation that required medical treatment 
during the September-October 1997 VA hospitalization.  The 
Board is, thus, of the opinion that the evidence in favor of 
the veteran's contentions of record to the effect that the VA 
medical treatment he received from September 2, 1997, to 
November 3, 1997, was for service-connected disability, is at 
least in equipoise with any evidence to the contrary.  
Consequently, resolving any reasonable doubt in favor of the 
veteran, the Board concludes that the criteria for a 
temporary total evaluation for hospital treatment in excess 
of 21 days for a service-connected medical condition from 
September 2, 1997, to November 3, 1997, under 38 C.F.R. 
§ 4.29, have been met.


ORDER

A temporary total evaluation for hospital treatment in excess 
of 21 days for the service-connected PTSD from September 2, 
1997, to November 3, 1997, is granted, subject to the 
applicable laws and regulations pertaining to the 
disbursement of public funds.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

